DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 8 and its newly added dependent claims 12-18 are allowed for the reasons of record previously presented in the office action mailed September 27, 2021.
Claims 1-6, 9-11, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Ackerman et al. (U.S. PGPub 2004/0028816).
Ackerman teaches all of the limitations of claim 1 except for each fluid injection nozzle orientated at a positive tangential angle defined relative to the rotational direction of the plurality of fan blades wherein the positive tangential angle having an axial component along the centerline and a rotational component relative to the rotational direction.  The additional search performed by the examiner failed to yield any additional relevant documents.  Furthermore, without the use of inappropriate hindsight, there would be no reason to have the nozzles oriented at a positive tangential angle having an axial component along the centerline and a rotational component relative to the rotational direction.  Therefore, the prior art of record fails to teach a method for cleaning a gas turbine engine wherein each fluid injection nozzle orientated at a positive tangential angle defined relative to the rotational direction of the plurality of fan blades wherein the positive tangential angle has an axial component along the centerline and a rotational component relative to the rotational direction as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759